DETAILED ACTION
	Claims 95-108 are present.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 103 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
MPEP 608.01(n) sets forth the following guidance: “Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed.”
Independent claim 95 and dependent claim 103 are as follows:
95. A method of modifying a cell, the method comprising administering to the cell (i) a polypeptide having nuclease activity and comprising an amino acid sequence having at least 90% identity to SEQ ID NO:13, wherein the polypeptide comprises an amino acid substitution at two or more of the following positions of SEQ ID NO: 13: D23, T67, Y128, and D1251; and (ii) a guide nucleic acid.
herein the polypeptide comprises an amino acid substitution at two or more of the following positions of SEQ ID NO: 13: D23, T67, Y128, and D1251.
The underlined portions of claims 95 and 103 are verbally identical wherein the underlined portion of claim 103 is the only feature recited in the body of claim 103.  As such, claim 103 fails to specify a further limitation of the subject matter claimed since independent claim 95 from which claim 103 depends already requires “the polypeptide comprises an amino acid substitution at two or more of the following positions of SEQ ID NO: 13: D23, T67, Y128, and D1251.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 95-108 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,428,319 further in view of Kleinstiver et al. (“High-fidelity CRISPR–Cas9 nucleases with no detectable genome-wide off-target effects,” Nature 529 (2016): 490-95).  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
	The patented claims recited the following:
9. A polypeptide having nuclease activity, comprising an amino acid sequence having at least 90% identity to SEQ ID NO: 13, wherein the polypeptide comprises two or more of the following amino acid substitutions relative to SEQ ID NO:13: D23A, T67L, Y128V and D1251G.
10. The polypeptide of claim 9, wherein the polypeptide comprises the amino acid sequence of SEQ ID NO: 13 with the four following amino acid substitutions: D23A, Y67L, Y128V and D1251G.
15. A genome editing system comprising:
(i) a polypeptide having nuclease activity and comprising an amino acid sequence having at least 90% identity to SEQ ID NO:13, wherein the polypeptide comprises an amino acid substitution at two or more of the following positions of SEQ ID NO:13: D23, T67, Y128, and D1251; and
(ii) a guide nucleic acid.
16. The genome editing system of claim 15, wherein the guide nucleic acid is a guide RNA.
17. The genome editing system of claim 15, wherein upon administration of the genome editing system to a target cell comprising a target sequence and an off-target sequence, a rate of off-target editing of the off-target sequence by the genome editing system is less than an observed rate of off-target editing of the off-target sequence upon administration of a control genome editing system to the target cell, wherein the control genome editing system comprises:
a polypeptide having nuclease activity and comprising SEQ ID NO:13, and
the guide nucleic acid.
18. The genome editing system of claim 17, wherein the rate of off-target editing by the genome editing system is about 5%, 10%, 15%, 20%, 25%, 30%, 40%, 50%, 60%, 70%, or 80% less than the off-target editing of the control genome editing system.
19. The genome editing system of claim 17, wherein the rate of off-target editing is measured by assessing a level of indels at the off-target sequence.


	While the patented claims recite a genome editing system, the patented claims do not recite a method for modifying a cell by administering the polypeptide/genome editing system to a cell to modify the same.  Kleinstiver et al., method section, teach that Streptococcus pyogenes Cas9 (SpCas9) co-transfected into cells with 750 ng of Cas9 plasmid and 250 ng of sgRNA plasmid to modify the same.  The activity of the transfected Cas9 with sgRNA were targeted towards an enhanced GFP (EGFP) disruption assay using EGFP-targeted sgRNA that “efficiently induce insertion or deletion mutations (indels) in an EGFP reported gene.”  Kleinstiver et al., page 490, right column.  
As such, Kleinstiver et al. each that it is well-established in the prior art to express/administer in a cell a Cas9 nuclease with sgRNA (i.e. ribonucleoprotein) complex to induce indels/modifications in a cell.  The supplementary material of Kleinstiver et al. disclose a gene sequence used by Kleinstiver et al. that encodes SpCas9 that is a polypeptide sequence identical to SEQ ID NO: 13 except for the substitutions indicated by Kleinstiver et al.  Kleinstiver et al., page 21 of PDF.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to apply the polypeptide/genome editing system to a method of administering to a cell to modify the same since Kleinstiver et al. teach that the same is the ordinary and intended purpose for Cas9 nucleoprotein complexes having substantial identity to recited SEQ ID NO: 13.

As set forth in MPEP 804.01, the following are situations where the prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121 does not apply: 
“B) The claims of the application under examination and claims of the other application/patent are not consonant with the restriction requirement made by the examiner, since the claims have been changed in material respects from the claims at the time the requirement was made. For example, the divisional application filed includes additional claims not consonant in scope with the original claims subject to restriction in the parent. Symbol Technologies, Inc. v. Opticon, Inc., 935 F.2d 1569, 19 USPQ2d 1241 (Fed. Cir. 1991); Gerber Garment Technology, Inc. v. Lectra Systems, Inc., 916 F.2d 683, 16 USPQ2d 1436 (Fed. Cir. 1990). In order for consonance to exist, the line of demarcation between the independent and distinct inventions identified by the examiner in the requirement for restriction must be maintained. 916 F.2d at 688, 16 USPQ2d at 1440.”

The parent application Ser. No. 16/003,967 in a Restriction Requirement dated 09/04/2018 set forth restriction between the following groups:

    PNG
    media_image1.png
    164
    630
    media_image1.png
    Greyscale

	The methods of claim 95-108 are not consonant in scope with the original claims subject to restriction in the patent.  Further, the methods of using a nuclease polypeptide recited in claims 95-108 may be considered to be not patentably distinct from Group I of the parent.  As such, the prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121 does not apply.

	Examiner statement regarding prior art
The polypeptide recited in the methods of claims 95-108 is consonant in scope with the polypeptide recited in claims of 1-20 of U.S. Patent No. 10,428,319 (USSN 16/003,967).  The Notice of Allowance dated 07/17/2019 in the file wrapper of U.S. Patent No. 10,428,319 (USSN 16/003,967) is incorporated herein by reference.

Conclusion
The claims have been amended to shift the scope of the claims substantially from a “cell” as a composition of matter to a “method of modifying a cell.”  Due to this amendment, all of the rejections presented above are necessitated by applicant’s amendment. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652